Citation Nr: 1633231	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from December 1977 to November 1980.  The Veteran also had a period of active duty for training (ACDUTRA) from July 10, 1982 to July 26, 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In connection with this appeal, the Veteran testified at a hearing regarding his lumbar spine disorder before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript of that hearing is of record.

In October 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic lumbar spine disability was not shown in service, lumbar spine degenerative disc disease was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current lumbar spine disorder is etiologically related to his active service or period of ACDUTRA.



CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, VA treatment records, and Social Security Administration (SSA) records have all been obtained.  Additionally, the Veteran testified at a hearing before the Board in May 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disorder and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §  1131; 38 C.F.R. § 3.303.
	
The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection for injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA) is warranted.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty for training (INACDUTRA) is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA is not defined at "active" service unless the individual concerned was diasabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.

The Veteran filed his service connection claim for a lumbar spine disorder in December 2009, which was denied by an August 2010 rating decision.  At the May 2015 hearing, the Veteran asserted that his lumbar spine disorder is due to injuries from a motor vehicle accident in 1978 and while playing basketball in 1980, both during his active service.

Review of the Veteran's STRs do not show any treatment following a motor vehicle accident in 1978.  However, on September 24, 1980, he did report having been involved in a motor vehicle accident in 1978.  He also complained of low back pain after playing basketball.  He was diagnosed with a low back strain.  On September 30, 1980, he specifically denied having any recurrent low back pain on a medical history survey and a physical examination of his spine was reported to be normal.

On July 2, 1982, the Veteran was involved in a motor vehicle accident just prior to his period of ACDUTRA from July 10, 1982 to July 26, 1982.

In June 1987, the Veteran was involved in a motorcycle accident.  By April 1988, he reported being completely pain free with no discomfort.

In July 1988, the Veteran was treated after a fall at work.  He was diagnosed with a back contusion.

In August 2000, the Veteran was involved in another motor vehicle accident while working as a truck driver.  In November 2000, his lumbar spine strain was noted to have resolved and he was released to return to work.
 
In December 2009, a lumbar spine x-ray showed mild degenerative joint disease and mild SI joint sclerosis.  A June 2010 lumbar spine MRI showed multilevel degenerative changes. 

The Veteran was afforded a VA examination for his lumbar spine in June 2010.  A VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The Veteran reported that he had constant back pain that started about six years prior, or approximately 2004.  Lumbar spine x-rays showed lumbar spondylosis and osteoarthritis.  The examiner opined that the Veteran's lumbar spine disorder was not related to his active service and that the current x-ray findings were part of a natural history of osteoarthritis.  The examiner's rationale was that the Veteran had worked for approximately 20 years as a truck driver and his osteoarthritis was part of the natural progression of the disease.  The examiner stated that the Veteran served in the military for three years and did not have any back disability during service.  However, as noted above, the Veteran's service treatment records do show several back complaints, and for that reason, the Board discounted the probative value of this opinion in the 2015 remand. 

In August 2010, the Veteran's physician Dr. Kornreich, based on the Veteran's reports and review of recent objective medical evidence, opined that it was "reasonable" to blame the Veteran's current low back pain on his active service, but added that the Veteran's work life "unquestionably" played a role as well as balancing in a truck for the past 28 years certainly could have played a role.  However, it is noted that much of the doctor's opinion is based on the Veteran's assertion that his back disability began with his fall in service while playing basketball.  There is no indication that Dr. Kornreich was aware of the Veteran's multiple post-service vehicular accidents, or the injuries therein.  Likewise it is unclear whether he was aware that the Veteran's back was found to be normal on multiple physical examinations that occurred in the years after the basketball injury.  As such, it is unclear whether Dr. Kornreich was apprised of all the relevant details of the Veteran's medical history.

In July 2012, the Veteran's physician Dr. Rydlewicz reported that the Veteran's onset of chronic back pain was during his active service and that therefore his joint problems were directly related to his active service.  However, the opinion provided no support for the opinion and did not address the Veteran's multiple post-service back injuries. 

The Veteran was afforded another VA examination in April 2014.  A VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The Veteran reported that he injured his back twice playing basketball.  The Veteran also reported his many motor vehicle accidents and work-related accidents that affected his low back.  The examiner opined that the Veteran's lumbar spine disorder was not related to the treatment he received for his back during active service as the STRs showed the condition had resolved.  The examiner was unable to opine without speculation whether the July 1982 motor vehicle accident, which occurred prior to his period of ACDUTRA, was permanently aggravated by his period of ACDUTRA.  The examiner reported that the Veteran's current lumbar spine disorder was likely related to multiple causes, which included occupational stress, the aging process, motor vehicle accidents, and work-related injuries.

In April 2015, Dr. E. reported that the Veteran's previous back injuries could predispose an individual to developing the current low back condition that the Veteran had.  However, Dr. E. also reported that the Veteran's current low back condition was not uncommon in the normal population.  Given the speculation in this opinion, it is considered too equivocal to provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Additionally, this opinion did not address the extensive history of post-service back injuries. 

In July 2015, the Veteran was granted SSA disability benefits, in part due to his current lumbar spine disorder.  A thorough review of the medical records provided by SSA shows no nexus between his current lumbar spine disorder and his active service.

In September 2015, the Board concluded that the existing medical evidence of record was insufficient to make a determination in this case as the medical opinions failed to provide adequate rationales for their conclusions.  Accordingly, the Board remanded the claim to obtain an additional opinion.

The Veteran was afforded another VA examination in November 2015.  A VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's lumbar spine disorder was not caused by his active service.  The examiner acknowledged that the Veteran was diagnosed with a low back strain in service, but noted that the condition was treated conservatively and that further follow-up showed no complaints of back pain.  The examiner opined that the low back strain in service was a temporary condition that resolved without any symptoms, noting that the physical examination at separation was normal.  The examiner observed that a follow-up examination was also negative.  The examiner noted that the next documentation of back pain was the July 1982 motor vehicle accident, which occurred prior to his period of ACDUTRA.  The examiner reported that the Veteran injured his back in a motorcycle accident five years later, followed by a work-related injury, and followed by another motor vehicle accident.  The examiner found that the fact that the Veteran continued on normal duty following the 1978 motor vehicle accident was an indication that the accident did not cause significant back problems.  He also noted that following the motor vehicle accident in 1982, the Veteran was placed in traction which suggested a significant back injury at that time.  Given the significance of this treatment, the examiner opined that this was the traumatic incident that instigated the chronicity of his current back condition.  Supporting this conclusion, the examiner noted that the Veteran had been placed on light duty during his ACDUTRA.

The examiner also opined that it was less likely as not that the Veteran's current lumbar spine disorder was aggravated by his service-connected bilateral pes planus, hallux valgus, plantar fasciitis, Achilles tendinopathy, or chronic left ankle strain.  The examiner reported that the Veteran's back condition was due to repetitive injuries and not due to his physical conditions.  The examiner noted that on physical examination, the Veteran had a nonantalgic gait, which was an indication that he was not compensating for any lower extremity pain or condition.  The examiner opined that the Veteran's lumbar spine disability was not aggravated by his service-connected external hemorrhoids, pseudofolliculitis barbae, gastroesophageal reflux disease, or dysmotility of the esophagus.  The examiner again reported that the Veteran's lumbar spine disorder was caused by multiple motor vehicle accidents and work related injuries and that there was no evidence based medical justification to link his lumbar spine disorder to any of these service-connected disabilities.

After weighing all the evidence, the Board finds the greatest probative value in the November 2015 VA examiner's opinion, which considered the elements necessary to substantiate a claim for service connection on a direct and secondary basis as well as by aggravation. 

The Board appreciates the statements written by Drs. Kornreich and Rydlewicz.  However, ultimately, the opinions are conclusory in nature.  That is, Drs. Kornreich and Rydlewicz have not explained why or how they reached their ultimate conclusions and apparently relied on the Veteran's lay statements regarding etiology.  Drs. Kornreich and Rydlewicz did not indicate that the Veteran's claims file was reviewed, did not refer to any other objective medical studies, and provided no actual analysis for their conclusions.  That is, Drs. Kornreich and Rydlewicz in providing their opinions did not explain what records led them to the conclusion that the Veteran's current lumbar spine disorder was due to or the result of his active service.  Moreover, neither medical professional accounted for the fact that the Veteran's back was found to be normal at his separation physical, or the fact that the Veteran experienced a post-service motor vehicle accident that was significant enough to require traction. 

Conversely, the opinion by the November 2015 VA examiner was fully grounded in the Veteran's medical history.  The examiner was fully apprised of the Veteran's in-service lumbar spine treatment, and both the examiner and the Board believe the Veteran to have credibly discussed his experiences in the military.  However, that being said, the examiner clearly explained why he did not believe that the Veteran's current lumbar spine disorder was incurred in or caused by his military service as the Veteran was involved in multiple motor vehicle accidents and work-related accidence outside of his active service or his period of ACDUTRA.
 
When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The medical opinions of record were all provided by medical professionals, and the Board accepts all of them as competent and credible, but the Board must determine what evidence is the most probative.

Here, the support provided by the November 2015 VA examiner's for his opinion is found to be superior to the opinions offered in support of the Veteran's claim by Drs. Kornreich and Rydlewicz, which did not provide any rationale for their conclusions.  Given its grounding in the medical evidence in this case, the November 2015 VA examiner's opinion is found to be the most probative evidence in this case, and therefore is afforded the greatest weight.  

Consideration has been given to the Veteran's allegation that he had problems with his back since his military service.  He is clearly competent to report symptoms of back pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe back pain, he lacks the medical training or qualification to diagnose a back disability.  Id.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record.

The record does not contain evidence of a diagnosis of an ongoing chronic lumbar spine disorder related to his active service or his period of ACDUTRA, as the first objective evidence of chronic lumbar spine problems does not appear until at least a December 2009 lumbar spine x-ray.  As such, the Board does not find that the evidence of record shows continuous back symptomatology from his separation from service in November 1980.

The Board also notes that the Veteran is not entitled to presumptive service connection for a lumbar spine disorder.  The record contains no objective medical evidence diagnosis a chronic back disability until December 2009, almost thirty years after his separation from service.  In addition, the record does not contain evidence that any back injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's assertion that his lumbar spine disorder is the result of his military service.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, the Veteran's separation physical found his spine normal, which serves to sever any reports of continuity of back pain from service.  Such a conclusion is further underscored by the absence of any back complaints after service for several decades, until at least 2009, with the exception of treatment following vehicular accidents.

Accordingly, the criteria for service connection have not been met for a chronic lumbar spine disability.  That is, the evidence does not show that a lumbar spine disability was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a lumbar spine disability has existed continuously since service.  Therefore, the claim is denied.  


ORDER

Service connection for a lumbar spine disorder is denied.


REMAND

Regarding his left knee disorder, the Veteran requested a videoconference hearing before a VLJ at his local VA office in an October 2015 Form 9 - Appeal to the Board of Veterans' Appeals.  While the Veteran had a hearing before the undersigned regarding his low back disorder, no testimony regarding his left knee disorder was given.  As such, another hearing should be provided.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the RO.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


